Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/882,501 filed on 5/24/20. Claims 1 - 16 has been examined.
Allowable Subject Matter
3.	Claims 1 - 16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Closest Prior Art(s) (See – PTO 892) teaches A method for determining a hydration status of a person comprising: obtaining at least one photoplethysmography (PPG) reading from the person using a camera and associated lighting source of an electronic device; prompting the person to breathe at a first selected pace for a first selected duration while in a first postural position; measuring the person's heart rate variability (HRV) during the first selected duration to obtain a first HRV value; prompting the person to change from the first postural position to a second postural position; prompting the person to breathe at a second selected pace for a second selected duration while in the second postural position; measuring the person's HRV during the second selected duration to obtain a second HRV value.
However, does not specifically disclose calculating a difference between the first HRV value and the second HRV value to generate a daily score; calculating a baseline value for the person according to historical HRV data and storing the baseline value at the electronic device; and subtracting the baseline value from the daily score to obtain a hydration score.
It would have not been obvious to one of the ordinary skilled to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s). 
Regarding claim 15 and 16, same reasons apply.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632